DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: In paragraph 69, “540b” should be changed to “740b”.  
Appropriate correction is required.
Claim Objections
Claims 1 and 18 are objected to because of the following informalities:  In line 6 of claim 1, it appears that “from working fluid” should be changed to “from the working fluid” to clarify that this is the same working fluid previously referred to.  In line 1 of claim 18, “s flow” should be changed to “a flow.”  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 37-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Line 17 of claim 37 recites “a condenser” but a condenser is previously recited.  It is unclear whether the latter condenser is the same as the prior one.  It is suggested that “a condenser” be changed to “the condenser” to overcome this rejection.  Claims 38 and 39 are rejected for depending from an indefinite parent claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6 and 8-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eplee et al. (2007/0028769 A1).
Eplee et al. ‘769 teach a system for extracting water from air, comprising a thermal desiccant unit including a desiccant (hygroscopic material) housing (124), a working fluid inlet (G1) connected to the housing, a working fluid outlet (A1) connected to the housing, a working fluid closed loop (116) that accumulates heat and water vapor upon flowing through the hygroscopic material, a condenser (138) for condensing water from the working fluid and including an inlet (B1) and an outlet (C1), an enthalpy exchange unit (heat exchanger 136 and bypass 134) that transfers enthalpy (both sensible/passive and latent/active heat) between the working fluid outlet and inlet and between the condenser inlet and outlet, a working fluid control fan (146), a condenser cooling air line (110) with a fan (146), and a heater (144) that heats the working fluid and hygroscopic material using solar voltaic electric heat (see figure 1, paragraphs 69 74-77).  The hygroscopic material is capable of absorbing thermal energy and releasing it to the working fluid, and water generation in increased using the working fluid heat exchange.  LiCl is used as the hygroscopic material, which is known to be inherently light absorbing.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eplee et al. ‘769.
Eplee et al. ‘769 disclose all of the limitations of the claims except that the fans are configured to adjust the flows.  It is submitted that one having ordinary skill in the art at the time of the invention would have known to use adjustable fans in order to provide control of fluid flow rates to achieve the expected result of optimized heat exchange to improve the rate of water recovery.  Faster heating or cooling would be achieved with increased flow rate, and power consumption can be reduced if heat exchange is sufficient by slowing the fans.
Allowable Subject Matter
Claims 29-36 are allowed.
Claims 4, 5, 7, 11-17 and 20-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 37 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 38 and 39 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to disclose or suggest a motivation for the method of claim 29 wherein gas is flowed through the desiccant unit during a load time to capture water vapor, and during a release time a working fluid is flowed through the desiccant unit to accumulate heat and water vapor, wherein heat and water vapor are exchanged between the working fluid using an enthalpy exchange unit during the release time, in combination with the other recited process steps.  Regarding claim 37, the prior art fails to disclose or suggest a motivation for using a housing with one or more separators configured to partition the absorbers to define one or more pathways, wherein process gas is flowed through the one or more absorbers at a high process gas flux during a load time, and a working fluid is flowed through the one or more absorbers to transport heat and water vapor from an upper surface of the housing towards a lower surface of the housing during the release time, in combination with the other recited process steps.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The additional references listed on the attached PTO-892 form disclose water recovery and moisture sorbent arrangements.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK LAWRENCE whose telephone number is (571)272-1161. The examiner can normally be reached Mon-Fri 8:30am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FRANK M LAWRENCE JR/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        
fl